                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


SYLVIA ACHORD                                                 CIVIL ACTION


VERSUS                                                        NO: 17-4910


DOLGENCORP, LLC                                               SECTION: “H”



                              ORDER AND REASONS
        Before the Court is Defendant’s Motion for Summary Judgment (Doc.
13). For the following reasons, the Motion is DENIED.


                                   BACKGROUND
        This personal injury suit arises out of Plaintiff Sylvia Achord’s claim that
she slipped and fell on a broken bottle of nail polish at a Dollar General store
in Hammond, Louisiana on May 15, 2016. Achord initially filed suit against
Defendant DG Louisiana, LLC (“Dollar General”) in Louisiana’s 21st Judicial
District Court in Tagipahoa Parish. 1 Dollar General removed the suit to this
Court on diversity grounds on May 12, 2017.




1   The petition incorrectly named Defendant as Dolgencorp, LLC. Doc. 1-1. Defendant owns
    the Dollar General store in Hammond where the incident underlying this suit occurred.
    Doc. 1.

                                            1
        On June 4, 2018, Dollar General moved for summary judgment, arguing
that Plaintiff has presented insufficient evidence of her claim to carry her
burden of proof. Plaintiff opposes.


                                  LEGAL STANDARD
        “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” 2 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” 3 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 4
        In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 5 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 6 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 7
        “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the


2   FED. R. CIV. P. 56.
3   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
4   Id. at 248.
5   Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
6   Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
7   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                              2
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 8 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 9 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 10


                                LAW AND ANALYSIS
       Louisiana Revised Statutes 9:2800.6 provides a negligence cause of
action to people who suffer an injury in a business because of an unsafe
condition at the business. 11 Subsection B of the statute sets forth the elements
a plaintiff must prove to succeed on her claim. 12 The statute provides:
       In a negligence claim brought against a merchant by a person
       lawfully on the merchant’s premises for damages as a result of an
       injury, death, or loss sustained because of a fall due to a condition
       existing in or on a merchant’s premises, the claimant shall have
       the burden of proving, in addition to all other elements of his cause
       of action, all of the following:
       (1) The condition presented an unreasonable risk of harm to the
       claimant and that risk of harm was reasonably foreseeable.
       (2) The merchant either created or had actual or constructive
       notice of the condition which caused the damage, prior to the
       occurrence.
       (3) The merchant failed to exercise reasonable care. In determining
       reasonable care, the absence of a written or verbal uniform cleanup

8  Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.
   2004) (internal citations omitted).
9 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
10 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
11 LA. REV. STAT. § 9:2800.6.
12 Id. § 9:2800.6(B).



                                              3
       or safety procedure is insufficient, alone, to prove failure to
       exercise reasonable care. 13
The parties do not dispute that Dollar General is a merchant as defined by the
statute and that Achord was lawfully at the store on the day she slipped.
Achord testified that she slipped because of a condition existing on the
premises—a broken bottle of spilled nail polish in an aisle at the store. 14 An
Incident Report completed by James Fuller, the store’s assistant manager on
duty the day of the slip, supports Achord’s testimony. 15
       Pieces of broken glass and nail polish each present slip hazards on their
own. Broken glass sitting in nail polish presents an especially hazardous
situation. This Court finds that when considered in the light most favorable to
Plaintiff, a broken bottle of spilled nail polish constitutes an unreasonable risk
of harm. 16 Similarly, the risk of harm presented by broken glass and spilled
nail polish is reasonably foreseeable. 17
       This Court also finds that Achord has presented sufficient evidence to
show a genuine dispute of material fact about whether Dollar General had
constructive notice of the hazard prior to Achord’s fall. Under Louisiana
Revised Statutes 9:2800.6(C)(1), “‘[c]onstructive notice’ means the claimant
has proven that the condition existed for such a period of time that it would




13 Id. § 9:2800.6(B).
14 Doc. 15-3 at 3.
15 Doc. 15-7.
16 See Boutte v. Winn-Dixie Louisiana, Inc., 674 So. 2d 299, 302 (La. App. 3 Cir. 1996) (noting

   that “[i]n the context of slip and fall cases, a hazard is shown to exist when the fall results
   from a foreign substance on the floor or from an otherwise unreasonably slippery
   condition”); Jones v. Super One Foods/Brookshires Grocery Co., 774 So. 2d 200, 206 (La.
   App. 2 Cir. 2000) (finding no manifest error in trial court’s ruling that wet area constituted
   an unreasonable risk of harm).
17 See Boutte, 674 So. 2d at 302–03 (“[T]he risk of harm created by [a foreign substance on the

   floor or from an otherwise unreasonably slippery condition] in a high traffic self-service
   supermarket is clearly foreseeable to the merchant.”).

                                                4
have been discovered if the merchant had exercised reasonable care.”
Constructive notice may be shown by circumstantial evidence. 18
       Here, Sarah Thornton, a cashier at the Dollar General on the day of
Achord’s fall, testified that “[s]omebody said they smelled nail polish. But I
guess somebody ignored it because I was really busy.” 19 Fuller, the store’s
assistant manager, testified that the nail polish “had to have been there for at
least long enough for it to receive a topcoat drying” because he needed a razor
blade attached to a pole to scrape the polish off the floor. 20 It can be inferred
from their testimony that the spill sat on the floor long enough to give Dollar
General constructive notice of the hazard.
       This Court similarly finds that Plaintiff has presented sufficient
evidence to create a genuine dispute of material fact about whether Dollar
General exercised reasonable care on the day Achord slipped. When discussing
the store’s general appearance on the day she slipped, Achord testified that
“[e]verything was just pushed in every which way” and that the store “wasn’t
too well managed.” 21 Testimony by Fuller and Thornton supports Achord’s
assertion that the store was not well managed. 22 Poor management is not
reasonable care.


18 See Bassett v. Toys "R'' Us Delaware, Inc., 836 So. 2d 465, 469 (La. App. 2 Cir. 2002) (“[T]he
   factfinder can reasonably infer from circumstantial evidence that it is more probable than
   not that the condition existed for such time prior to the accident that it should have been
   discovered and corrected.”) (citing Broussard v. Wal-Mart Stores, Inc., 741 So. 2d 65,70 (La.
   App. 3 Cir. 1999)); Sheffie v. Wal-Mart Louisiana LLC, 134 So. 3d 80, 84, (La. App. 5 Cir.
   2014) (reversing trial court’s grant of summary judgment for defendant because
   circumstantial evidence supported plaintiff’s claim that water existed on floor long enough
   prior to fall for constructive notice to exist).
19 Doc. 15-5 at 3.
20 Doc. 15-2 at 19, 24. The Court recognizes that Fuller does not recall exactly what day he

   scraped nail polish off the store’s floor. But considering the evidence in the light most
   favorable to the plaintiff, it is reasonable to infer that his cleanup effort occurred on the
   same day Achord slipped in the store.
21 Doc. 15-3 at 4–5.
22 See Doc. 15-2 at 11–12; Doc 15-3 at 4.



                                               5
      Therefore, Achord has presented enough evidence to create at least a
genuine dispute of material fact as to the essential elements of her claim.


                               CONCLUSION
      For the foregoing reasons, Defendant’s Motion is DENIED.




                   New Orleans, Louisiana this 19th day of December, 2018.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                       6
